DETAILED ACTION
	In Application filing on 10/25/2019 Claims 1-15 are pending. Claims 1-15 are subject to a restriction/election requirement. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a power detecting method.
Group II, claim(s) 10-14, drawn to power monitoring system.
Group III, claim(s) 15, drawn to a non-transitory machine readable storage medium for detecting power of a printer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I & II & III lack unity of invention because even though the inventions of these groups require the following technical feature –
“Obtaining a signal indicative of an operation of an energy source of a 3D printer during a second predetermined time period commencing with the end of a first predetermined time period, the first predetermined time period commencing with an activation of the energy source, wherein the energy source is active throughout the first and second time periods; 
Comparing the obtained signal with a reference signal; 
And determining, based on the comparison, whether the energy source is operating according to predetermined characteristics.”
However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Pub. No. 2010/0014881 (“Cao et al.”), further in view of US Patent. No. 10,065,371 (“Martin”). 
Cao et al. teaches obtaining a signal indicative of an operation of an energy source of a printer ([0022], “The values of the first predefined portion of the source power and the first predefined temperature are received at control unit 110 through threshold unit 116. Control unit 110 also receives the predefined range of temperature and predefined period of time from threshold unit 116 for maintaining the temperature of heater element 106.”) during a second predetermined time period commencing with the end of a first predetermined time period ([0023], “heater element 106 may be heated to a first predefined temperature when the temperature of heater element 106 is less than a second predefined temperature… Thereafter, control unit 110 maintains the temperature of heater element 106 within a predefined range of the first predefined temperature”; Cao et al. teaches a second predetermined time period during which temperature of the heater element is maintained within a predefined range and a first predetermined time period during which the heater element is heated to a first predefined temperature, and the second predetermined time period commencing with the end of a first predetermined time period); 
The first predetermined time period commencing with an activation of the energy source, wherein the energy source is active throughout the first and second time periods ([0020], “if the temperature of heater element 106 is less than a second predefined temperature, such as 45⁰C, control unit 110 raises the temperature of heater element 106 to the first predefined temperature, such as 50⁰C” and sets heater element 106 of fuser assembly 102 to a consistent starting condition” Cao et al. teaches activating a control unit 110 which controls the heat source 106 to raise temperature during the first predetermined time period. Furthermore, Cao et al. teaches the control unit 110 is activated to control the heat source 106 to maintain a consistent working condition);
And comparing the obtained signal with a reference signal and determining, based on the comparison, whether the energy source is operating according to predetermined characteristics ([0026], “Calculation unit 122 receives the rate of increase in the temperature of heater element 106 as an input from temperature measurement unit 118 to estimate the AC line voltage and corresponding heating power supplied to heater element 106. Thereafter, the estimated source heating power is compared with a baseline heating power configured for the proper functioning of fuser assembly 102.”).
Cao et al. does not teach the printer is a 3D printer. However, Martin teaches electrophotographic process used in 2D printing can be applied to a 3D printer (Martin, Col. 2, line 9-11), motivated by using electrophotographic process to develop image of each layer of a 3D object with high resolutions and fast printing rates (Martin, Col. 4, line 43-51). Thus, one of ordinary skill in the art would find it obvious to apply the energy source monitoring method used in electrophotographic 3D printer taught by Cao et al. to a 3D printing device in order to prevent excessive power damaging the printer (Cao et al., [0005]).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754